                                                                              AlED lN OPEN COURT
                                                                              ON 0{ ~otJ- f.::{       f?.gth
                                                                                 PalM A. Moore, Jr., Clerk
                                                                                  us 0\atriCt Court
                                                                                  Eastern District of NC
                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN     DIVISION
                                           5:19-CR-1 0-D-1
                                    No ·-----------------



 UNITED STATES OF AMERICA                          )
                                                   )
                                                   )
 v.                                                )      WAIVER OF INITIAL APPEARANCE
                                                   )      ON A SUPERSEDING INDICTMENT

~~ f") 'b~\\e.' 'y.) \))~CA.~

                    (\      _t__   '·       y./) \ ~ ,·fA,MS
         DefendantV''hn 'bIVj> n t:..-rf'     ,   by and through undersigned counsel, waives the right

 to an initial appearance on the superseding indictment filed on 2/6/2019 . Undersigned counsel

 files this waiver of an initial appearance with the consent of defendant.



 Additional comments:
                         --------------------------~---------------




 Date:   ~- ~J ,_ J f)




              Case 5:19-cr-00010-D Document 35 Filed 02/27/19 Page 1 of 1
